MEMORANDUM OPINION
                                             No. 04-11-00608-CV

                                         IN RE Corby WINDHAM

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: October 12, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 20, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2009-CI-18155, styled In the Interest of K. W. and A.W., children, pending
in the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon J. Casseb, III presiding.
However, the order complained of was signed by the Honorable Martha Tanner, presiding judge of the 166th
Judicial District Court, Bexar County, Texas.